DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, “the previous office action”, refers to the non-final rejection of Feb  15, 2022.

Amendments Received
Amendment to the claims were received and entered on May 2, 2022.

Status of the Claims
Amended: claim 28, 38, 39, 43, 44, and 47.
Examined herein: claims 28-52.

Withdrawn Rejections
The rejections to claims 44, 47 under 35 U.S.C. 112(b) are withdrawn in view of Applicant's amendments.
The cited reference in the previous office action does not teach controlling the sequencing apparatus during a sequence reads analyzing process. In view of the amendment and in view of the new reference, all the previous rejections under 35 U.S. C. 103 are withdrawn.

Claim Rejections - 35 USC§ 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-52 are rejected under 35 USC§ 101 because the claimed inventions are directed to an abstract idea without significantly more. This rejection is maintained from the previous Office action. Minor revisions have been made to the rationale to address the newly-presented claim limitations.

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a system and method for sequence analysis [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
The claim steps to abstract ideas of mental processes and mathematical concepts as follows: 
Mathematical concepts recited in the claims include:
“to determine a mapping quality (MapQ) score for each of the second plurality of candidate locations” (claim 35);
 “performing a simple alignment to determine a simple alignment score” (claim 45);

Mental processes recited in the claims include:
“receiving a first nucleotide subsequence of the polynucleotide” (claim 28);
“determining whether the first nucleotide subsequence aligns to a reference sequence with a first confidence” (claim 28);
“receiving a second nucleotide subsequence of the polynucleotide from the sequencing apparatus, wherein the second nucleotide subsequence comprises the first nucleotide subsequence plus one or more additional nucleotides” (claim 28);
“comparing the one or more additional nucleotides in the second nucleotide subsequence to the reference sequence if the first nucleotide subsequence is aligned to the reference sequence at the first confidence” (claim 28);
	“to store data corresponding to at least one of a first plurality of candidate locations resulting from comparing the first nucleotide subsequence to the reference sequence” (claim 31); 
“to store data corresponding to at least one of a second plurality of candidate locations resulting from comparing the second nucleotide subsequence to the reference sequence” (claim 32);
“to determine a simple alignment score based on the simple alignment process” (claim 33);
“comparing the second nucleotide subsequence with corresponding sequences of the second nucleotide subsequence on the reference sequence based on the first plurality of candidate locations” (claim 34);
“initiated before the sequencing reactions are completed” (claim36);
“to perform variant calling for the first nucleotide subsequence or the second nucleotide subsequence” (claim 37);
“is performed using the output of: a process used to align the first nucleotide subsequence with the reference sequence, or a process used to compare the one or more additional nucleotides in the second nucleotide subsequence to the reference sequence, based on a variant calling metric” (claim 39);
“is determined based on a number of different base types called at a position of the reference sequence” (claim 40);
“is initiated before the sequencing reactions are completed” (claim 41);
“determining the sequence of a polynucleotide having nucleotide subsequences” (claim 43);
“receiving a first nucleotide subsequence of a read from a sequencing apparatus during a sequencing run” (claim 43);
“performing a secondary analysis of the first nucleotide subsequence of the read based on a reference sequence using a first process or a second process” (claim 43);
“comparing the first nucleotide subsequence to the reference sequence to determine a first subsequence of the reference sequence that has a high degree of similarity to the first nucleotide subsequence” (claim 43);
“processing the first nucleotide subsequence to determine a first plurality of candidate locations of the read that align to the reference sequence” (claim 44);
“performing variant calling of the first nucleotide subsequence” (claim 47);
“performing variant calling on the output of the first process or the second process using a first variant calling process or a second variant calling process” (claim 47);
“performing the secondary analysis of the first nucleotide subsequence of the read based on results from a prior sequencing interval of the sequencing run” (claim 52). 
 
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Claims 28, 42, 43 and 49 recite additional elements that are not abstract ideas: 
Claim 28 recites “a sequencing apparatus configured to determine the nucleotide sequence of a polynucleotide”; Claim 42 recites “implements sequencing-by-synthesis”; Claim 49 recites “providing a user with results of the secondary analysis during the sequencing run“. However, these are insignificant extra-solution activities to the judicial exception. MPEP 2106.05(g) has a guideline regarding insignificant extra-solution activity:
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017). 
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) 
The claimed steps of "determine the nucleotide sequence of a polynucleotide”, “implements sequencing-by-synthesis”, and “providing a user with results of the secondary analysis during the sequencing run“ are insignificant extra-solution activities because they are (1) well known and (2) necessary data gathering and outputting, which match two of the three criteria outline in MPEP 2106.05(g).  Hence, they are insignificant extra-solution activities that do not integrate the judicial exceptions into a practical application.

Claim 28 also recites “controlling the sequencing apparatus to generate additional nucleotide reads based on the comparison of the additional nucleotides to the reference sequence"; claim 43 recites “controlling the sequencing apparatus to generate additional nucleotide reads or terminate the sequencing run based on a result of the secondary analysis”; However, because the sequencing apparatus is routinely, conventionally controlled by human somehow,  both the "sequencing apparatus" and the "controlling" are so broad they effectively encompass the entire technical field. The JEs only generally link abstract idea to general technical fields. 

 	Hence the cited elements in claims 28 and 43 do not integrate the abstract idea into a practical application.
Claim 28 further recites “a system” comprising of “a processor configured to execute instructions”, which sounds like additional elements to the abstract ideas. However, the computer that implement these methods is nothing more than a generic computer. Hence, the invention merely applies the abstract idea outlined above using a computer. “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible”( Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983)  and therefore claims 1-8, 17-18, 20-21, 48-49, 52, 73-75, 82 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Every NGS sequencer is controlled somehow, and many of them claim claimed real-time sequencing capability. Control the sequencing apparatus for iterative releasing of additional sequence reads is a general linking of abstract idea to specific technical fields,  hence it does not constitute an inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). 
As explained above, the mere mention of “controlling the sequencing apparatus to generate additional nucleotide reads …”, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
As explained above, the well-known generic step of data-gathering constitutes insignificant extra-solution activity, and when considered individually, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See M PEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC§ 101

In the reply filed 2 May 2022, Applicant argue that the amended elements “controlling the sequencing apparatus to generate additional nucleotide reads based on the comparison of the additional nucleotides to the reference sequence" (claim 28), and “controlling the sequencing apparatus to generate additional nucleotide reads or terminate the sequencing run based on a result of the secondary analysis” (claim 43) “adds more than insignificant extra-solution activity to the alleged abstract idea”. (page 7, para -2). The examiner acknowledge that such an iterative process adds interactions between the processor and sequencing apparatus. However, since the sequencing apparatus is controlled somehow,  both the "sequencing apparatus" and the "controlling" are so broad they effectively encompass the entire technical field. This judicial exception only generally links the abstract idea to a general technical field of sequencing, hence it does not constitute an inventive concept. The Applicant’s argument is not persuasive.

The Applicant also argue that amended claim 28 describes an “unconventional and non-routine, iterative method of secondary analysis in which sequence alignment and variant calling run in real time and generate interim results concurrently with the polynucleotide sequencing process, enabling a significant reduction in run time” (page 7, para -1) and asserts that “amended Claim 28 pertains to an improvement to the technical field of identifying polynucleotide sequence variants and is confined to a particular useful application of perform secondary analyses in a time efficient manner”. (page 8, para 1). The argument is not persuasive as secondary analysis of nucleotide sequencing data is not a “technical field”, rather, it is a data processing. It is part of the abstract idea. An element of abstract idea can’t integrate abstract ideas into a practical application., nor does it form an inventive concept. Hence the 101 rejection maintains.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-46, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Loose  (“Real-time selective sequencing using nanopore technology”, Nat Methods 13, 751–754 (2016). Published online 25 July 2016),  and  Van Den Boom ("METHODS AND PROCESSES FOR NON-INVASIVE ASSESSMENT OF GENETIC VARIATIONS", US 20140242588 A1, DATE PUBLISHED 2014-08-28).

Claim 28 is directed to a system for sequencing polynucleotides comprising:
a sequencing apparatus configured to determine the nucleotide sequence of a polynucleotide. 
a processor configured to execute instructions that perform a method comprising:
a.	receiving a first nucleotide subsequence of the polynucleotide;
b.	determining whether the first nucleotide subsequence aligns to a reference sequence with a first confidence;
c.	receiving a second nucleotide subsequence of the polynucleotide from the sequencing apparatus, wherein the second nucleotide subsequence comprises the first nucleotide subsequence plus one or more additional nucleotides;
d.	comparing the one or more additional nucleotides in the second nucleotide subsequence to the reference sequence if the first nucleotide subsequence is aligned to the reference sequence at the first confidence;
e.	controlling the sequencing apparatus to generate additional nucleotide reads based on the comparison of the additional nucleotides to the reference sequence.
With respect to claim 28, Loose discloses a sequencing apparatus named     “MinION”, with a program named “Read Until” (section Abstract, pg 751) to control the sequencing apparatus. More specifically, Loose teaches:
 (a and b) “Read Until” receive and compare the decoded bases to a reference sequence first (with a confidence such as the p-value that come inherently with the BLAST program), 
(e ) then selective shutdown further sequencing of some molecules and keep sequence reading for a set of target molecules based on the sequence mapping results (“MinION sequencer produces electrical current measurements as DNA molecules pass through a protein nanopore, and the measurement values are deter-mined by the specific bases in contact with the pore. A motor protein controls the rate of DNA transit through the pore. Because MinION streams data from all channels simulta-neously, can address channels independently and is able to reverse the voltage across the pore, in principle it can reject individual DNA molecules to enable selective sequencing. Reads that are rejected before being sequenced to completion are unlikely to be sequenced again, as the motor protein will have already migrated along the DNA and will not be available to slow the translocation of DNA through the pore”, “DTW is guaranteed to find the optimal alignment of two series of time-ordered data, and it has previously been used in the analysis of sequence data” (col1, para -2, pg 751)). 
(c and d) After the initial mapping, additional round of mapping is done through a different mapping process (“to maximize base call quality. Therefore, we focused on matching current trace, or ‘squiggle’, data directly to a reference sequence in squiggle space” (col 2, para 2, pg 751)). Such a process can be iterative until a single molecule is completely sequenced or until a decision is made (based on the sequence mapping) that further sequence reading is not interested (“We used DTW to match observed short squiggles to a reference in real time, manipulating the output from the sequencer to dem-onstrate selective sequencing on the MinION. Motivated by recent field experiments with Ebola12, we applied this approach to the selection of specific regions from a whole-genome lambda virus library and to the sequencing of selected amplicons from a pooled set of molecules to provide efficient coverage balancing” (col 2, para 3, pg 751).
However, Loose does not explicitly mention the (d) “first confidence”. Van Den Boom teaches confidence for the first nucleotide sequence aligns to the reference  sequence ("In some cases, nucleotide sequences of the partial nucleotide sequence reads are compared to a reference and sometimes a sequence match or mismatch is determined". ([0030]).

Regarding claim 29, Van Den Boom teaches "In some cases, nucleotide sequences of the partial nucleotide sequence reads are compared to a reference and sometimes a sequence match or mismatch is determined". ([0030])

Regarding claim 30, Van Den Boom teaches a simple alignment process: "comparison include a simple comparison (e.g., match or no match between counts of partial nucleotide sequence reads for the test genomic segment and counts for the reference), mathematical comparison (e.g., ratio, percentage)" ([0570]) 

Regarding claim 31 and 32, Van Den Boom teaches storing the alignment locations associated to the sequence ID in a database "In some cases, the barcodes or signatures, and the corresponding sequences that they represent, are stored in a database. In embodiments where partial nucleotide sequence reads are mapped, the pattern of identified nucleobases or nucleobase classes in each partial nucleotide sequence read can be matched to a particular barcode or signature reference. Since the barcode or signature reference often represents a known sequence in a reference genome, the partial sequence reads can thus be mapped to a particular locus or genome section in a reference genome" ([0291]). 

Regarding claim 33, Van Den Boom teaches "In some embodiments, a partial nucleotide sequence read is of sufficient length to map to a reference genome section" ([0289]); "In some embodiments, the partial nucleotide sequence read length is at least about 15 nucleobases to about 40 nucleobases". ([0289]). The short reads 15-40bp anticipates the simple alignment of 16bp reads to the reference sequence in the claim. 

Regarding claim 34, Loose teaches iterative mapping, as discussed above regarding claim 28 (element c and d).

Regarding claim 35, Van Den Boom teaches obtaining the mapping quality scores from the alignments "Mapping nucleotide sequence reads (i.e., sequence information from a fragment whose physical genomic position is unknown) can be performed in a number of ways, and often comprises alignment of the obtained sequence reads with a matching sequence in a reference genome (e.g., Li et al., 
"Mapping short DNA sequencing reads and calling variants using mapping quality score, Genome Res., 2008 Aug. 19). " ([0279]).
 
Regarding claim 36, Van Den Boom teaches real time sequencing "In some cases, the partial nucleotide sequence reads are obtained by real time sequencing" 
([0039]). As discussed above regarding claim 28, Loose also teach real time sequencing.

Regarding claim 37,  Van Den Boom teaches variant calling ([0008-0009] ).

Regarding claim 38 and 39, Loose discloses real-time sequencing with a dynamic time wrapping algorithm for “sqiggle” mapping that focused on the current trace on the reference genome, as discussed above regarding claim 28. Implicitly, Loose’s 2nd mapping is more time- or computing resource efficient than the initial sequence alignment (“One approach to Read Until would be to compare decoded bases to a reference sequence, but real-time nanopore basecalling implemen-tations are currently too slow and require subsequent optimizations to maximize basecall quality1,6–8. Therefore, we focused on matching current trace, or ‘squiggle’, data directly to a reference sequence in squiggle space. To date there are no publicly available methods for matching squiggle data directly to a reference. The matching of squiggles has much in common with audio signal comparison, so we turned to dynamic time warping (DTW), an algorithm first applied to the matching of speech9,10. DTW is guaranteed to find the optimal alignment of two series of time-ordered data, and it has previously been used in the analysis of sequence data” (para 2, col 2, pg 751). Loose does not teach variant calling explicitly. Van Den Boom teaches variant calling ([0008-0009]).  

Regarding claim 40, Van Den Boom teaches" In some cases, the genetic variation is a nucleic acid sequence variation" ([0009]), which suggests the different base types at the same reference sequence location. 

Regarding claim 41, Loose  teaches  the 2nd sequence process can be initiated any time during the sequence analysis, as discussed above regarding claim 28.

Regarding claim 42, Van Den Boom teaches the sequencing-by-synthesis method ([0235]).

Claim 43 is directed to a computer-implemented method for determining the sequence of a polynucleotide having nucleotide subsequences, the method comprising:
receiving a first nucleotide subsequence of a read from a sequencing apparatus during a sequencing run;
performing a secondary analysis of the first nucleotide subsequence of the read based on a reference sequence using a first process or a second process, wherein the second process is more time- or computing resource efficient than the first process in performing the secondary analysis, and wherein the secondary analysis comprises:
comparing the first nucleotide subsequence to the reference sequence to determine a first subsequence of the reference sequence that has a high degree of similarity to the first nucleotide subsequence;
controlling the sequencing apparatus to generate additional nucleotide reads or terminate the sequencing run based on a result of the secondary analysis. 
With respect to claim 43, Loose discloses a sequencing apparatus named     “MinION”, with a program named “Read Until” (section Abstract, pg 751) to control the sequencing apparatus. More specifically, Loose teaches:
 (a and c) “Read Until” receive and compare the decoded bases to a reference sequence first. Loose does not explicitly mention “high degree of similarity” between reads and the reference sequence, 
(b ) After the initial mapping, additional round of mapping is done through a different mapping process (“to maximize base call quality. Therefore, we focused on matching current trace, or ‘squiggle’, data directly to a reference sequence in squiggle space” (col 2, para 2, pg 751)). Such a process can be iterative until a single molecule is completely sequenced or until a decision is made (based on the sequence mapping) that further sequence reading is not interested (“We used DTW to match observed short squiggles to a reference in real time, manipulating the output from the sequencer to dem-onstrate selective sequencing on the MinION. Motivated by recent field experiments with Ebola12, we applied this approach to the selection of specific regions from a whole-genome lambda virus library and to the sequencing of selected amplicons from a pooled set of molecules to provide efficient coverage balancing” (col 2, para 3, pg 751).
(d ) then selective shutdown further sequencing of some molecules and keep sequence reading for a set of target molecules based on the sequence mapping results (“MinION sequencer produces electrical current measurements as DNA molecules pass through a protein nanopore, and the measurement values are deter-mined by the specific bases in contact with the pore. A motor protein controls the rate of DNA transit through the pore. Because MinION streams data from all channels simulta-neously, can address channels independently and is able to reverse the voltage across the pore, in principle it can reject individual DNA molecules to enable selective sequencing. Reads that are rejected before being sequenced to completion are unlikely to be sequenced again, as the motor protein will have already migrated along the DNA and will not be available to slow the translocation of DNA through the pore”, “DTW is guaranteed to find the optimal alignment of two series of time-ordered data, and it has previously been used in the analysis of sequence data” (col1, para -2, pg 751)). 
Loose teaches a-c and part of d as discussed above regarding claim 28. Loose is silent in “secondary analysis” recited in (d ). 
Van Den Boom teaches secondary analysis of reads data ([0009]) . 
Loose does not explicitly mention “high degree of similarity” between reads and the reference sequence in (c ), Van Den Boom teaches alignment of different match such as 100%-95% ([0280)

With respect to claim 44, Loose teaches iteratively re-aligning the sequence reads to the custom reference set by two different aligning processes, wherein the second process is more efficient than the first process, as discussed above regarding claim 28. 

With respect to claim 45, Van Den Boom teaches a simple alignment process: "comparison include a simple comparison (e.g., match or no match between counts of partial nucleotide sequence reads for the test genomic segment and counts for the reference), mathematical comparison (e.g., ratio, percentage)" ([0570]) 

Regarding claim 46, Van Den Boom teaches storing the alignment locations associated to the sequence ID in a database "In some cases, the barcodes or signatures, and the corresponding sequences that they represent, are stored in a database. In embodiments where partial nucleotide sequence reads are mapped, the pattern of identified nucleobases or nucleobase classes in each partial nucleotide sequence read can be matched to a particular barcode or signature reference. Since the barcode or signature reference often represents a known sequence in a reference genome, the partial sequence reads can thus be mapped to a particular locus or genome section in a reference genome" ([0291 ]). 

Regarding claim 49, Loose discloses real-time data analysis during sequencing run (“Unlike traditional high-throughput sequencing, nanopore sequencing enables real-time data analysis” (line 1-2, para 3, col 3, pg 751).

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention.  Prior to the time of invention, said person would have been motivated  to modify  or to combine  Loose’s teaching of the MinION real-time sequencer and “Read Until” software, with Van Den Boom's sequence analyzing workflow, because Van Den Boom's secondary NGS data analysis pipeline, is an excellent application to be economically, and efficiently deployed at Loose’s platform of real-time sequencing that terminates un-related sequencing run any time when further sequencing does not help the variant calling.  We can reasonably expect the success as Loose,  and Van Den Boom are both about acquiring NGS data for further analysis, and they both succeed.

Claims  47-48, and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Loose and Van Den Boom, as applied above in claims 28 and 43, and further in view of Spence ("System And Method For Detecting Population Variation From Nucleic Acid Sequencing Data", US 20160034638 A1, DATE PUBLISHED 2016-02-04). 

Regarding claim 47 and 48, Spence teaches variant calling ([0109], Fig. 2) through iterative refinement in sequence mapping (Fig. 3). Spence is silent in aligning the second nucleotide using a different algorithm (vs the first aligner). Loose discloses the DTW algorithm which is different from the first aligner  and is time- or computing resource efficient as the 2nd aligner focus on the current track of the reference genome (as discussed above regarding claim 28). 

Regarding claim 50, 51, Spence teaches iterative mapping and re-mapping with 
additional SNV identifications. ([0031], Fig. 16). Loose discloses the MinION sequencer which can be controlled to emit nucleotide acid sequence at fixed intervals (Fig 1, pg 752), which suggests the secondary analysis can be provided at fixed intervals, or at the request of the user.

Regarding claim 52, Spence teaches variant calling ([0109], Fig. 2) through iterative refinement in sequence mapping (Fig. 3), and iterative mapping and remapping with additional SNV identifications. ([0031], Fig. 16) 

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention.  Prior to the time of invention, said person would have been motivated  to modify  combined  Loose and Van Den Boom, with Spence's method of iterative sequence analyzing and variant calling, because Van Den Boom's secondary NGS data analysis pipeline, executed in an iterative way as taught by Spence, can be economically, and efficiently deployed at Loose’s platform of real-time sequencing that acquires additional short reads iteratively (that allows the selection of any subset of DNA from a pool of molecules with minimal specialized library preparation ) and can be terminated any time when the variant calling achieved satisfactory results.  We can reasonably expect the success as Loose,  Van Den Boom and Spence are all about acquiring NGS data for further  analysis , and they all succeed.




Conclusion

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631